By the Court.
1. The two years within which an action under section 5198 Revised Statutes of the United States, for double the amount of interest paid, must be brought, begins to run from the day on which the interest that included usury was actually paid.
2. The amount of the recovery is twice the amount of the whole interest so paid. It is not twice the amount of the umrious interest.
3. If the payor of such interest, before action brought, was adjudged a bankrupt, his assignee in bankruptcy became his “ legal representative,” and as such was entitled to bring the action. Crocker, Assignee, v. Bank of Chetopa, 4 Dillon, 358; Monongahela Nat. Bank v. Overholt, 96 Penn. St., 327; Gray v. Bennett, 3 Met., 522.

Judgment affirmed.